Citation Nr: 9912733	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-11 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a right knee disability, including chondromalacia 
and mild degenerative joint disease, secondary to a service-
connected left knee disability.

2.  Entitlement to a disability evaluation in excess of 20 
percent for a lumbar spine disability, including degenerative 
joint disease, secondary to a service-connected left knee 
disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to May 1963.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO) dated in March 1996 and March 1997.

The Board notes that the RO has certified for appeal only the 
above first two issues, and as "service connection" issues, 
rather than increased rating issues.  No harm has been caused 
to the veteran, however, because the record shows that the 
veteran has been properly advised of the reasons for the 
denial of increased ratings and of his appellate rights.  
Both claims are properly before the Board and are ready for 
their review on appeal.  

Also, regarding the lack of certification of the appeal of 
the third issue listed above, the Board notes that the RO 
explained, in a handwritten note on the cover letter to the 
Statement of the Case (SOC) that was sent to the veteran on 
April 22, 1998, that the Form 9 had not been received with 60 
days and that the time to perfect the appeal had thus 
expired.  The Board disagrees because, while it is true that 
the North Little Rock, Arkansas, RO received the document 
after the 60-day period had expired (on July 17, 1998), a 
stamp on the same document shows that the document was first 
received within the 60-day period (on June 16, 1998), 
although at a different RO (the Muskogee, Oklahoma, RO).  The 
appeal was perfected and the claim is therefore now before 
the Board, ready for its review.




FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appealed issues has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected right knee disability currently is productive of 
any degree of ankylosis, moderate or severe recurrent 
subluxation or lateral instability, dislocation of the 
semilunar cartilage, with frequent episodes of "locking," 
pain and effusion into the joint, limitation of the flexion 
of the right leg to 30 degrees or less, limitation of the 
extension of the right leg to 15 degrees or more, and/or 
malunion or nonunion of the tibia and fibula, with at least 
moderate knee or ankle disability.

3.  It has not been objectively shown that the service-
connected lumbar spine disability currently is productive of 
residuals of a fractured vertebra, any degree of ankylosis, 
severe limitation of the motion of the lumbar spine, severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief, pronounced intervertebral disc syndrome, 
as specifically described by VA regulation, and/or severe 
sacroiliac injury, with weakness, or severe lumbosacral 
strain, also as specifically described by VA regulation.

4.  It has not been objectively shown that the service-
connected disabilities currently render the veteran totally 
unemployable or unable to obtain and secure a gainful 
occupation or that the current severity of the service-
connected disabilities currently presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards to the claim for a total 
rating based on individual unemployability.



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 10 percent for the service-connected right knee 
disability, including chondromalacia and mild degenerative 
joint disease, secondary to a service-connected left knee 
disability, have not been met and the preponderance of the 
evidence is against any such higher ratings.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Part 4, Diagnostic Codes 5003 and 
5256 through 5262 (1998).

2.  The schedular criteria for a disability evaluation in 
excess of 20 percent for the service-connected lumbar spine 
disability, including degenerative joint disease, secondary 
to a service-connected left knee disability, have not been 
met and the preponderance of the evidence is against any such 
higher ratings.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Codes 5003, 5285, 5286, 5289 and 5292 through 5295 
(1998).

3.  The schedular criteria for a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met and the preponderance of the 
evidence is against such a total rating.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.1, 4.2, 4.7, 
4.10, 4.15, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims.  The facts relevant to this appeal have been properly 
developed and VA's obligation to assist the veteran in the 
development of his claims has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1998).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1998); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).  As regards the joints, the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed 
to abnormal movement (due to a variety of reasons, to include 
ankylosis, contracted scars, flail joints, etc.), weakened 
movement, excess fatigability, incoordination, impaired 
ability to execute skilled movements smoothly, pain on 
movement, swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1998).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1998).

In addition to the above regulations, the adjudication and 
review of claims for increased ratings for disabilities of 
the musculoskeletal system that include degenerative 
arthritis, or osteoarthritis, as well as traumatic arthritis, 
substantiated by X-Ray evidence, requires the consideration 
of Diagnostic Code 5003 of the Schedule.  This diagnostic 
code provides for the arthritis to be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  It also mandates 
that, when the limitation of motion is noncompensable under 
the appropriate diagnostic code, a 10 percent rating should 
be assigned for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, but 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5003 and 
5010 (1998).

Additionally, in the absence of evidence of limitation of 
motion, a 10 percent rating will be assigned if there exists 
X-Ray evidence of the involvement of two or more major 
joints, or two or more minor joint groups, to be increased to 
20 percent if that evidence is accompanied by occasional, 
incapacitating exacerbations.  Again, see, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Code 5003 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In a recent case, the United States Court of Appeals for 
Veterans Claims (the Court) clarified that its above holding 
in Francisco is not applicable to cases in which the veteran 
has expressed dissatisfaction with an initial rating assigned 
for a disability following an initial award of service 
connection for that disability.  The Court explained that, in 
this later type of cases, the evidence that was of record 
when the original rating was granted takes precedence over 
the recently-produced evidence and that, depending on the 
particular factual situation at hand, separate ratings might 
be warranted for separate periods of time, a practice known 
as "staged" ratings.  See, in this regard, Fenderson v. 
West, Jr., 12 Vet. App. 119, 126 (1999).

In the present case, the record shows that the veteran 
initiated his appeal of the first two issues listed on the 
first page of this decision by expressing his dissatisfaction 
with the initial ratings of 10 and 20 percent that the RO 
assigned in its March 1996 rating decision.  This appears to 
place the present case under the Fenderson umbrella.  
However, insofar as the only medical evidence in the record 
(still fairly recent so as not to warrant a remand for 
current findings, though) is that medical evidence that was 
produced in December 1995, which was the medical evidence on 
which the RO based the ratings that were assigned in the 
appealed rating decision, the Board is of the opinion that 
the question of "staged ratings" has not arisen and is not 
before the Board.  This opinion is further supported by the 
fact that there is nothing in the record suggesting that the 
severity of the service-connected right knee and lumbar spine 
disabilities has worsened so as to warrant another medical 
examination.  The veteran, however, is free to submit for the 
RO's consideration, at any time in the future, another claim 
for an increased rating for either service-connected 
disability if he believes that the severity of any such 
disability warrants an increased rating.

First Issue
Entitlement to a disability evaluation in excess of 10 
percent for a right knee disability, including chondromalacia 
and mild degenerative joint disease,
secondary to a service-connected left knee disability:

The veteran contends that he is entitled to a disability 
evaluation exceeding 10 percent for the service-connected 
right knee disability because the right knee is both painful 
and weak.

The record shows that the veteran filed his claim for service 
connection for a right knee disability, secondary to the 
service-connected left knee disability, in September 1995, 
that he was promptly scheduled for a VA "spine" medical 
examination that was conducted in December 1995 and that, 
based on that medical examination, the RO granted secondary 
service connection for a right knee disability, with a 10 
percent rating.  The grant was assigned under the provisions 
of Diagnostic Code 5257 of the Schedule, which authorizes 
such a rating when there is evidence of impairment of the 
knee manifested by slight recurrent subluxation or lateral 
instability.  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 
5257 (1998).

Also, as previously explained, a 10 percent rating would be 
warranted under Diagnostic Code 5003 of the Schedule if, in 
addition to the radiographic evidence of degenerative 
arthritis, there were no limitation of the motion of the 
affected joint and radiographic evidence of the arthritic 
involvement of two or more major joints, or two or more minor 
joint groups, or there were some limitation of motion which 
would be noncompensable under the appropriate diagnostic 
code.  See, 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003 
(1998).

Regarding limitation of motion, the Board must note, at this 
juncture, that the Schedule specifically provides a 
standardized description of ankylosis and joint motion 
measurement in Plates I and II of § 4.71.  According to Plate 
II, a normal knee extends to zero degrees and flexes to 140 
degrees.  See, 38 C.F.R. § 4.71, Part 4, Plate II (1998).

A 10 percent rating is also warranted for the symptomatic 
removal of the semilunar cartilage (Diagnostic Code 5259); 
limitation of the flexion of the leg to 45 degrees 
(Diagnostic Code 5260); limitation of the extension of the 
leg to 10 degrees (Diagnostic Code 5261); impairment of the 
tibia and fibula manifested by their malunion, with only 
slight knee or ankle disability (Diagnostic Code 5262); and 
for acquired genu recurvatum, of a traumatic origin, with 
weakness and insecurity in weight-bearing objectively 
demonstrated (Diagnostic Code 5263).  See, 38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5259, 5260, 5261, 5262, 5263 (1998).

A 20 percent rating is warranted for impairment of the knee 
manifested by moderate, recurrent subluxation or lateral 
instability (Diagnostic Code 5257); dislocation of the 
semilunar cartilage, accompanied by frequent episodes of 
"locking," pain and effusion into the joint (Diagnostic 
Code 5258); limitation of the flexion of the leg to 30 
degrees (Diagnostic Code 5260); limitation of the extension 
of the leg to 15 degrees (Diagnostic Code 5261); and 
impairment of the tibia and fibula that is manifested by 
their malunion, with moderate knee or ankle disability 
(Diagnostic Code 5262).  38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5258, 5260, 5261, 5262 (1998).  And, again, the rating 
is also warranted when there is X-Ray evidence of the 
arthritic involvement of two or more major joints, or two or 
more minor joint groups, with occasional incapacitating 
exacerbations, and no limitation of motion.  See, 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5003 (1998).

A 30 percent rating is warranted for ankylosis of the knee, 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees (Diagnostic Code 5256); impairment 
of the knee manifested by severe, recurrent subluxation or 
lateral instability (Diagnostic Code 5257); limitation of the 
flexion of the leg to 15 degrees (Diagnostic Code 5260); 
limitation of the extension of the leg to 20 degrees 
(Diagnostic Code 5261); and impairment of the tibia and 
fibula that is manifested by their malunion, with marked knee 
or ankle disability (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5256, 5257, 5260, 5261, 
5262 (1998).

A 40 percent rating would be warranted for ankylosis of the 
knee, in flexion between 10 and 20 degrees (Diagnostic Code 
5256); limitation of extension of the leg to 30 degrees 
(Diagnostic Code 5261); and impairment of the tibia and 
fibula that is manifested by their nonunion, with loose 
motion, requiring brace (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5256, 5261, 5262 (1998).

Finally, a 50 percent rating would be warranted for ankylosis 
of the knee, in flexion between 20 and 45 degrees (Diagnostic 
Code 5256); and for limitation of the extension of the leg to 
45 degrees (Diagnostic Code 5261); while a 60 percent maximum 
rating would be warranted for extremely unfavorable ankylosis 
of the knee, in flexion at an angle of 45 degrees or more 
(Diagnostic Code 5256).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5256 and 5261 (1998).

According to the report of the December 1995 VA "spine" 
medical examination, the veteran denied a right knee injury 
but stated that, eight years ago, the knee had become 
symptomatic, in the form of pain over its lateral aspect, 
which occurred in 30-minute episodes two to three times per 
week.  He denied a history of right knee popping or locking, 
as well as private medical treatment for the right knee, and 
added that stair ascending was particularly painful.

The above report further reveals that, on examination in the 
standing position, there were two-finger breadths between the 
femoral condyles, with the malleoli touching.  In the seated 
position, there was no tenderness over the joint line, 
medially or laterally.  The cruciate ligaments were stable in 
the supine position and the veteran was able to extend and 
flex both knees to zero and 120 degrees, respectively.  
McMurray's and Lockman's tests were both negative and there 
was no synovial thickening and no effusion.  On stress, the 
collateral ligaments were stable in extension and there were 
a "1+" fibular collateral instability and 30 degrees of 
flexion.  The veteran was noted to have fine subpatellar 
crepitation on active flexion/extension of both knees, and on 
passive movement of the patella in the patella groove of both 
knees.  The pertinent impression was listed as chondromalacia 
patellar, right knee, symptomatic, and the examiner expressed 
his opinion that the veteran applied compensatory stress and 
strain to his right knee and lumbar spine as a result of his 
left knee pathology and that his spine and right knee 
symptoms were adjunct to the [service-connected] left knee 
disorder.

According to a December 1995 VA radiographic report, X-Rays 
of the veteran's knees revealed mild bilateral patellofemoral 
joint space narrowing and a small calcified loose body 
overlying the posterior joint space, which was felt to 
probably represent a free fragment.  No acute fractures or 
dislocations were noted and the impression was listed as mild 
degenerative changes of the knees, with space narrowing of 
the patellofemoral joints and a possible small free fragment 
in the right knee joint space, posteriorly.

Analysis of the first issue:

As shown above, there is some limitation of motion in the 
veteran's right knee, as it has been reported to flex only to 
120 degrees, as opposed to the 140 degrees that are 
considered full, or normal, flexion, for VA purposes.  
Consequently, the Board cannot consider the granting of a 20 
percent rating under Diagnostic Code 5003 because that 
diagnostic code provides for such a rating only in the 
absence of limitation of motion and also requires, in 
addition to the X-Ray evidence of the involvement of two or 
more joints or joint groups, the manifestation of occasional 
incapacitating exacerbations, which the record has failed to 
show.

Schedular ratings exceeding 10 percent are not warranted 
either under the aforementioned diagnostic codes pertaining 
to limitation of motion and other functional limitations of a 
service-connected knee disability because none of the 
criteria for such ratings has been met.  In particular, it is 
noted that, while the record 
reveals fibular collateral instability, fine subpatellar 
crepitation on active flexion/extension of both knees, and on 
passive movement of the patella in the patella groove of both 
knees, it fails to reveal evidence of any degree of 
ankylosis, moderate or severe recurrent subluxation or 
lateral instability, dislocation of the semilunar cartilage, 
with frequent episodes of "locking," pain and effusion into 
the joint, limitation of the flexion of the right leg to 30 
degrees or less, limitation of the extension of the right leg 
to 15 degrees or more and/or malunion or nonunion of the 
tibia and fibula, with at least moderate knee or ankle 
disability.

As thoroughly explained above, the record shows that the 
veteran's right knee has normal extension (to zero degrees), 
only a slight limitation of flexion (as the right knee flexes 
only to 120 degrees), stable cruciate ligaments, no medial or 
lateral tenderness, synovial thickening, or effusion and 
McMurray's and Lockman's tests that have both been negative.

The Board has, of course, taken into consideration the 
veteran's complaints of pain and weakness attributable to the 
service-connected right knee disability, but it is felt, 
based on the medical evidence that is of record, that the 
degree of the right knee's functional loss or impairment due 
to pain, weakness, etc., that is currently produced by the 
service-connected disability is already accounted for in the 
10 percent rating that is now in effect.  Consequently, and 
in view of all of the above, the Board has no other recourse 
but to conclude that the schedular criteria for a rating 
exceeding 10 percent for the service-connected right knee 
disability have not been met and that the preponderance of 
the evidence is against the appealed claim for an increased 
rating.  The claim has failed and must be denied.

Finally, it is noted that the Court has held that the Board 
is precluded by regulation from assigning an extra-schedular 
rating for a service-connected disability under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance.  See, Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under § 3.321(b)(1) only 
where circumstances are presented which the Director of the 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  See, Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  In the present case, the Board has reviewed 
this aspect of the above claim for an increased rating with 
the above mandates in mind but has found no basis for further 
action in that regard.

Second Issue
Entitlement to a disability evaluation in excess of 20 
percent for
a lumbar spine disability, including degenerative joint 
disease,
secondary to a service-connected left knee disability:

The veteran contends that he is entitled to a disability 
evaluation exceeding 20 percent for the service-connected 
lumbar spine disability because the lumbar spine is both 
painful and weak.

The record shows that the service-connected lumbar spine 
disability currently is rated as 20 percent disabling under 
Diagnostic Code 5003 of the Schedule, which, as noted 
earlier, provides for such a rating when there is 
radiographic evidence of degenerative arthritis involving two 
or more major joints or two or more minor joint groups, 
accompanied by occasional incapacitating exacerbations, and 
no evidence of limitation of motion.  38 C.F.R. § 4.71a, 
Part, 4, Diagnostic Code 5003 (1998).

A 20 percent rating is also warranted for moderate limitation 
of the motion of the lumbar spine (Diagnostic Code 5292); 
moderate intervertebral disc syndrome, with recurring attacks 
(Diagnostic Code 5293); and either sacroiliac injury with 
weakness or a lumbosacral strain, accompanied by muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292, 5293, 5294, 
5295 (1998).

A 40 percent disability evaluation is warranted for favorable 
ankylosis of the lumbar spine (Diagnostic Code 5289); severe 
limitation of the motion of the lumbar spine (Diagnostic Code 
5292); severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief (Diagnostic Code 5293); and 
either severe sacroiliac injury, with weakness, or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, with positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above, with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5289, 5292, 5293, 
5295 (1998).

A 50 percent disability evaluation is warranted for 
unfavorable ankylosis of the lumbar spine, while a 60 percent 
disability evaluation is warranted for residuals of a 
fractured vertebra, without cord involvement but with 
abnormal mobility requiring neck brace (jury mast) 
(Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the spine, at a favorable angle (Diagnostic Code 5286); and 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
(Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5285, 5286, 5289, 5293 (1998).

A 100 percent disability evaluation is warranted for 
residuals of a fractured vertebra, with cord involvement, 
with the veteran being bedridden or requiring long leg braces 
(Diagnostic Code 5285); and for complete bony fixation 
(ankylosis) of the spine, at an unfavorable angle, with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type) (Diagnostic Code 5286).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5285, 5286 (1998).

According to the report of the December 1995 VA "spine" 
medical examination, the veteran said that he had had no back 
injury but that, about five to six years ago, he had noted an 
insidious onset of back pain, for which he had not sought 
private medical treatment.  He described the pain as 
originating in the lower back with radiation down the right 
lower extremity to the ankle. The episodes occurred about 
every other day, occasionally involved left buttock pain and 
were precipitated by prolonged standing and bending, lifting 
and untoward activity.  There was no sciatica on the left but 
the toes felt somewhat numb on occasion, bilaterally.

The above report also reveals that, on examination in the 
standing position, there was an increased lumbar lordosis 
with left paravertebral spasm and tenderness over the lumbar 
spine to percussion and over the right sciatic notch, but not 
over the left sciatic notch or over the trochanters.  The 
veteran was able to flex and extend to 65 and five degrees, 
respectively, lateral bending to the right and left was 
accomplished to 10 degrees and occurred at the dorsal lumbar 
level, rotation was 10 degrees and it was noted that the left 
spasm persisted and that the movements elicited pain in the 
lumbosacral area.

The above report further reveals that, on examination in the 
supine position, the patellar reflexes were "1+" and brisk 
on the right, and "2+" on the left.  Achilles reflexes were 
"2+" brisk and equal.  Babinski test was negative.  There 
was hip esthesia over the L3-4-5-S1 dermatome and a left weak 
tibialis anterior and extensor halluces longus function as 
compared to the right, but with no peroneal weakness.  
Straight leg raising on the right was accomplished to 40 
degrees and elicited low back pain.  The same occurred to the 
left, but the motion was in this case limited to 20 degrees.  
In the "impression" section, the examiner wrote that 
"[t]his man has lumbar lordosis with degenerative joint 
disease, symptomatic."  Also, as noted earlier, he said that 
the veteran applied compensatory stress and strain to his 
right knee and lumbar spine as a result of his left knee 
pathology and that the spine and right knee symptoms were 
"adjunct to his left knee disorder."

According to the December 1995 VA radiographic report, X-Rays 
of the veteran's lumbosacral spine revealed lumbar vertebrae 
that had good anatomic alignment, no evidence of acute 
fractures, unremarkable paravertebral soft tissues and only 
disc space narrowing at the L4-5 and L5-S1 levels, with mild 
degenerative spurring.  The impression was listed as 
"[d]egenerative changes at L4 through S1 as above."

Analysis of the second issue:

As shown above, schedular ratings exceeding 20 percent are 
not warranted under the aforementioned diagnostic codes 
pertaining to limitation of motion and other functional 
limitations of a service-connected lumbar spine disability 
because none of the criteria for such ratings has been met.  
In particular, it is noted that the record fails to reveal 
evidence of residuals of a fractured vertebra; any degree of 
ankylosis; severe limitation of the motion of the lumbar 
spine; severe intervertebral disc syndrome, with recurring 
attacks and only intermittent relief; pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief; and severe sacroiliac 
injury, with weakness, or severe lumbosacral strain, with 
listing of the whole spine to the opposite side, with 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above, with abnormal mobility on 
forced motion.

As thoroughly explained above, the record shows that there is 
an increased lordosis, a left paravertebral spasm, tenderness 
over the right sciatic notch, some limitation of motion, hip 
esthesia over the L3 through S1 dermatome, a left weak 
tibialis anterior and extensor halluces longus function, as 
compared to the right and objective evidence of pain on 
motion, as well as radiographic evidence of mild degenerative 
changes at the L4 through S1 levels.  These objective 
findings, however, are insufficient to warrant the requested 
increased rating because they do not fulfill the 
aforementioned specific criteria required for ratings 
exceeding 20 percent.

The Board has, of course, taken into consideration the 
veteran's complaints of pain and weakness attributable to the 
service-connected lumbar spine disability, but it is felt, 
based on the medical evidence that is of record, that the 
degree of the lumbar spine's functional loss or impairment 
due to pain, weakness, etc., that is currently produced by 
the service-connected disability is already accounted for in 
the 20 percent rating that is now in effect.  Consequently, 
and in view of all of the above, the Board has no other 
recourse but to conclude that the schedular criteria for a 
rating exceeding 20 percent for the service-connected lumbar 
spine disability have not been met and that the preponderance 
of the evidence is against the appealed claim for an 
increased rating.  The claim has failed and must be denied.

Finally, it is noted that the Board has reviewed the 
possibility of referring the case for consideration of the 
assignment of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) but has found no basis for further action 
in this regard.

Third Issue
Entitlement to a total rating based on individual 
unemployability
due to service-connected disabilities:

The veteran contends that he is entitled to a total rating 
based on individual unemployability due to the service-
connected disabilities.

Total disability exists when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1998).  However, if the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§ 3.341(a) (1998).

The ability to overcome the handicap of disability varies 
widely among individuals.  The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome, and not from individual success in overcoming 
it.  Total disability will be considered to exist when there 
is present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  Permanent total disability 
shall be taken to exist when the impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  38 C.F.R. § 4.15 (1998).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1998).

Where a veteran fails to meet the percentage standards set 
forth in § 4.16(a) and it is determined that he is 
unemployable by reason of service-connected disabilities, his 
claim should be reviewed for a possible extra-schedular 
rating.  Such a rating would be warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b)(1), 4.16(b) (1998); see, 
also, in this regard, Fisher v. Principi, 4 Vet. App. 57, 59-
60 (1993).

The record shows that the veteran is service-connected for 
the right knee and lumbar spine disabilities that were 
discussed earlier in this decision and which, as previously 
noted, currently are rated as 10 and 20 percent disabling, 
respectively.  He also is service-connected for bilateral pes 
planus, rated as 30 percent disabling, chronic sprain of the 
left knee, with hypertrophic changes, rated as 10 percent 
disabling, and epidermophytosis, also rated as 10 percent 
disabling.  The combined disability evaluation is 60 percent.

In support of his claim for a total rating, the veteran 
submitted his application for increased compensation based on 
unemployability in January 1997, in which he stated that he 
had four years of college education and that he had worked 
full time as the Chief of the Veterans Assistance Section 
("VAS") of the Muskogee, Oklahoma, RO, between August 1971 
and January 3, 1997, at which time he had become too disabled 
to work.  He also said that he had had to leave his job 
because of the service-connected disabilities ("back, knees 
and feet"), that he had not tried to obtain employment since 
becoming too disabled to work, as "no one will consider me 
because of my disabilities," and that he did not receive, 
nor expected to receive, disability retirement benefits.

A VA Form 21-4192 ("Request for Employment Information in 
Connection with Claim for Disability Benefits") was filled 
out and signed by an official of the Muskogee, Oklahoma, RO 
in January 1997.  According to the information in this 
document, the veteran worked full time (40 hours per week) 
from August 31, 1971, through January 3, 1997, as a telephone 
and interview service supervisor at the VA Muskogee, 
Oklahoma, RO.  No concessions were made to the employee by 
reason of age or disability and the reason for the 
termination of his employment was listed as due to "early 
retirement."  It was also noted in this record that the 
veteran was now receiving, indefinitely, and as a result of 
his employment with the RO, monthly retirement benefits in 
the amount of $2,500.00, effective from January 3, 1997.

In light of the above evidence, the record shows that the 
present claim was denied in March 1997 and the veteran 
thereafter acknowledged, in his Notice of Disagreement and 
subsequent Substantive Appeal, having chosen to retire after 
almost 30 years of service and went on to submit arguments 
attempting to explain, not the reason for the retirement, but 
the rationale for its timing, which apparently had to do with 
the amount of retirement benefits that he would be receiving 
depending on when he chose to retire.  He also produced a 
March 1997 letter from an official of the Muskogee, Oklahoma, 
RO's Human Resources Division, confirming that the veteran 
"discussed disability retirement with me on or about 
December 1995 and on or about August 1996."
 
Analysis of the third issue:

At the outset, it is noted that it is clear that the veteran 
does not meet the minimum schedular criteria of having a 
single service-connected disability rated at least as 60 
percent disabling or two or more disabilities with one rated 
as 40 percent disabling and the rest of them with sufficient 
disability so as to warrant a combined 70 percent rating.  
Since the veteran does not meet the percentage standards of 
§ 4.16(a), the Board only needs to determine whether the 
service-connected disabilities render the veteran unable to 
secure or follow a substantially gainful occupation so as to 
warrant an extra-schedular rating.

The Board finds that a total rating on an extra-schedular 
basis is not warranted, either, because it is crystal clear 
that the termination of the veteran's employment on January 
3, 1997, was because of his having chosen to retire, after 
working full time for almost 30 years, in order to receive a 
particular amount of retirement benefits, rather than due to 
disability.  In fact, not only has the veteran himself 
acknowledged that he did choose to retire, but he has simply 
failed to offer any plausible (and pertinent) argument 
supporting his contention that he is no longer working 
because of the service-connected disabilities and has, 
instead, presented arguments that are entirely irrelevant to 
the matter in question.

The Board certainly recognizes the fact that the veteran 
suffers from several service-connected disabilities that may 
have had an impact on his social and occupational 
capabilities.  However, it must be kept in mind that, these 
disabilities notwithstanding, the veteran was able to work 
for almost 30 years at a full time position and eventually 
opted to retire, effective January 3, 1997.  Also, he is 
hereby reminded, as he probably is aware of as a former VARO 
employee, that the 60 percent combined rating that is 
assigned for the five service-connected disabilities is in 
itself a recognition that the impairment caused by these 
disabilities makes it difficult for him to obtain and keep 
employment.  See, in this regard, Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

In view of the above, and after a careful and longitudinal 
review of the record, the Board finds that, not only are the 
schedular criteria for a total rating under § 4.16(a) not 
met, but that the evidence does not present an exceptional or 
unusual disability picture that would make impractical the 
application of the regular schedular standards so as to 
warrant an extra-schedular consideration of the present claim 
for a total rating based on individual unemployability due to 
the service-connected disabilities.  The claim has failed and 
must be denied.


ORDER

1.  A disability evaluation in excess of 10 percent for the 
service-connected right knee disability, including 
chondromalacia and mild degenerative joint disease, secondary 
to a service-connected left knee disability, is denied.

2.  A disability evaluation in excess of 20 percent for the 
service-connected lumbar spine disability, including 
degenerative joint disease, secondary to a service-connected 
left knee disability, is denied.

3.  A total rating based on individual unemployability due to 
service-connected disabilities is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

